+3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The limitation "an imaginary operating line" as cited in line 12 of claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1: the limitation "an imaginary operating line" as cited in line 12, is indefinite because it is unclear what an imaginary operating line is?  Correction is required.
By best understood, “an imaginary operating line” is a line where it divides two cooking recesses.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-9 are rejected under AIA  35 U.S.C. 102a1 as anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over  Kopiness et al. (US 20190142205 A1).
Regarding claim 1, Kopiness discloses 
An electric cooking pot (temperature regulation device 10, fig.1) comprising: 
a main body (bottom part of temperature regulation device 10, fig.1); 
a pot body (well 20, fig.1) mounted on a top of the main body (bottom part of temperature regulation device 10), and having two cooking recesses (pot 15, fig.1) formed on the pot body (well 20); 
two electric heating elements (one or more induction coils 30, fig.1) mounted in the main body (bottom part of temperature regulation device 10), attached to the pot body (well 20), and located under the two cooking recesses (pot 15) respectively; 
power supply 34, fig.2) of the two electric heating elements (one or more induction coils 30) being different [Par.0015 cited: “…one or more induction coils 30 positioned about the center axis 88 of the housing and separated a distance from the temperature sensor 17, and a power supply 34…”, it is noted each induction coil may have different heating power1]; and 
a control module (temperature control system 100, fig.2) mounted in the main body (bottom part of temperature regulation device 10) and electrically connected to the two electric heating elements (one or more induction coils 30); 
the control module (temperature control system 100) having a manual operating part (user interface 200, fig.2) protruding from the main body (bottom part of temperature regulation device 10); 
wherein the two cooking recesses (pot 15) of the pot body (well 20) and the manual operating part (user interface 200) are arranged along an imaginary operating line (center axis 88, fig.2); the operating line (center axis 88) being a straight line. 
Alternatively, Kopiness does not disclose heating powers of the two electric heating elements being different.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to utilize heating powers of the two electric heating elements of Kopiness, being different, as it well known in the art, in order to control each heating element separately.

    PNG
    media_image1.png
    501
    495
    media_image1.png
    Greyscale


Regarding claim 7, Kopiness discloses 
the electric cooking pot (temperature regulation device 10, fig.1) further has at least one overheat sensor (temperature sensor 17, fig.1) attached to the pot body (well 20, fig.1) and electrically connected to the control module (temperature control system 100, fig.2). 

Regarding claim 8, Kopiness discloses 
a main body (bottom part of temperature regulation device 10, fig.1), but does not disclose a length of a contour of the main body reduces gradually from a bottom of the main body to the top of the main body. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a main body of Kopiness’s invention with a length of a contour of the main body reduces gradually from a bottom of the main body to the top of the main body, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application. 

Regarding claim 9, Kopiness discloses 
the main body (bottom part of temperature regulation device 10, fig.1) has a front wall and a rear wall located on two opposite sides of the main body (bottom part of temperature regulation device 10) respectively; and a left side wall and a right side wall located on two opposite sides of the main body (bottom part of temperature regulation device 10) respectively; wherein an imaginary line connecting the front wall and the rear wall is perpendicular to an imaginary line connecting the left side wall and the right side wall [bottom part of temperature regulation device 10 is rectangular shape, such that there are imaginary lines connected perpendicular].
Kopiness does not disclose walls have inclining toward each other.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a main body of Kopiness’s invention with walls have inclining toward each other, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application. 
 

Claims 2-6 are rejected under AIA  35 U.S.C. 103 as obvious over  Kopiness et al. (US 20190142205 A1) in view of Kim et al. (US 20130334197 A1).
Regarding claim 2, Kopiness discloses substantially all the features as set forth in claim 1 above, but does not disclose each one of the electric heating elements is an electric heating tube in the shape of a strip; lengths of the two electric heating elements are different. 
Kim discloses a cooking device (electric oven, fig.3) comprising: each one of the electric heating elements (carbon heater 240, fig.3) is an electric heating tube (carbon heater 240 is a tube heater, see fig.4) in the shape of a strip [carbon heater 240 can be removed, see fig.3]; lengths of the two electric heating elements are different [carbon heater 240 and sheath heater 280 are different lengths, see fig.3].

Regarding claim 3, Kopiness discloses 
the cooking recesses (pot 15, fig.1) extend along a length direction; the length direction is perpendicular to the operating line (center axis 88, fig.2); 
Kim discloses each one of the electric heating elements (carbon heater 240, sheath heater 280, fig.3) has multiple first straight sections [carbon heater 240 and sheath heater 280 have multiple first straight sections, fig.3]; the first straight sections (first straight sections) extend along the length direction, and the first straight sections (first straight sections) are spaced apart from each other [first straight sections of either carbon heater 240 and/or sheath heater 280 extend along the length direction and they are spaced apart each other, see fig.3]. 


Regarding claim 4, Kopiness discloses 
a bottom surface of the cooking recesses (pot 15, fig.1) under which said one of the electric heating elements (one or more induction coils 30, fig.1) is located.
Kim discloses one of the electric heating elements (carbon heater 240, sheath heater 280, fig.3) has two second straight sections [carbon heater 240 and sheath heater 280 have two second straight sections, fig.3]; the two second straight sections (two second straight sections) extend along the operating line, and are respectively located adjacent to two opposite edges, which are arranged along the length direction [two second straight sections are located adjacent to two opposite edges]. 

Regarding claim 5, Kim discloses 
the two electric heating elements (carbon heater 240, sheath heater 280, fig.3) are respectively a first electric heating element (carbon heater 240, fig.3) and a second electric heating element (sheath heater 280, fig.3); the second electric heating element (sheath heater 280) is longer than the first electric heating element (carbon heater 240) in length; a distance between two adjacent ones of the first straight sections of the second electric heating element (sheath heater 280) is shorter than a distance between two adjacent ones of the first straight sections of the first electric heating element (carbon heater 240). 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace heating element of Kopiness, by using a first and second heating of Kim, in order to control them separately.

Regarding claim 6, Kopiness discloses 
the pot body (well 20, fig.1) and two cooking recesses (pot 15, fig.1).
Kim discloses two engaging recesses (supporting holders 251, 257, fig.3 and fig.7) are formed in a bottom; and said first heating element (carbon heater 240, sheath heater 280, fig.3) engage in the two engaging recesses (supporting holders 251, 257) respectively.
However, Kopiness/Kim does not disclose a second heating element has an engaging recesses. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a pot body of Kopiness, by including two engaging recess to first and second heating element of Kim, in order to make the parts in place.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Metz et al. (US 20140339220 A1) discloses “Induction-based food holding/warning system and method with height adjustment mechanism”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
01/07/2022                                                                                                                                                                                                                                                                                                                                                                                                            
	





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Evidence Christiansen et al. (US 20160381735 A1) in Par.0014 cited: “…Due to the constant or essentially constant output power of each induction heater, said induction heaters can be powered at different phases of the mains supply because no flicker is created…”